2010 Incentive Awards   Exhibit 10.34

THE WESTERN UNION COMPANY
Incentive Award Acceptance Agreement
     Pursuant to The Western Union Company Senior Executive Annual Incentive
Plan (the “Plan”),                                          (“the Participant”)
has been identified as eligible to participate in the Plan for the Performance
Period set forth below and has been determined to be eligible to receive the
Incentive Award described below. Certain terms and conditions of the Incentive
Award are set forth immediately below in this Incentive Award Acceptance
Agreement. Other terms and conditions are set forth in the Incentive Award
Agreement which is appended to this Incentive Award Acceptance Agreement. The
Incentive Award Acceptance Agreement and the Incentive Award Agreement are
together the “Agreement” which is made and entered into between The Western
Union Company, a Delaware corporation (“the Company”), and the Participant as of
the beginning of the Performance Period set forth below. Capitalized terms not
otherwise defined in this Incentive Award Acceptance Agreement are defined in
the Plan or the Incentive Award Agreement.

     
Maximum Award:
  ___% of the Incentive Pool
 
   
Target Award:
  [                                        ]
 
   
Performance Period:
  January 1, 2010 – December 31, 2010
 
   
Incentive Pool:
  3.0% of Operating Income for fiscal year 2010
 
   
Vesting Date:
  December 31, 2010

     The Participant acknowledges receipt of copies of the Incentive Award
Agreement, The Western Union Company Severance/Change in Control Policy
(Executive Committee Level) (the “Severance/Change in Control Policy”), The
Western Union Company Clawback Policy (the “Clawback Policy”) and the Plan
(which are incorporated by reference and made a part hereof) and this Incentive
Award Acceptance Agreement and agrees to abide by all of the terms and
conditions of the Incentive Award Agreement, the Severance/Change in Control
Policy, the Clawback Policy and the Plan.
     In witness whereof, the parties have executed the Agreement as of
                                         ___, 2010.

                          THE WESTERN UNION COMPANY,             a Delaware
corporation    
 
               
 
  By:                          
 
      Name:  
 
   
 
      Title:        
 
         
 
   

Agreed and Accepted:

     
 
Participant
   

 



--------------------------------------------------------------------------------



 



2010 Incentive Awards  

INCENTIVE AWARD AGREEMENT
THE WESTERN UNION COMPANY
SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN
     Pursuant to the provisions of The Western Union Company Senior Executive
Annual Incentive Plan (the “Plan”),
                                                             (the
“Participant”), has been identified as eligible to participate in the Plan for
the Performance Period set forth in the Incentive Award Acceptance Agreement and
has been determined to be eligible to receive an Incentive Award (the “Award”),
upon and subject to the restrictions, terms and conditions set forth in the
Incentive Award Acceptance Agreement, the Plan and below. Capitalized terms not
defined herein shall have the meanings specified in the Plan.
     1. Award Subject to Acceptance of Agreement. The Award shall be null and
void unless the Participant shall accept this Agreement by executing the
Incentive Award Acceptance Agreement and returning it to the Company at such
time as shall be satisfactory to the Company.
     2. Service Vesting Requirement. Except as otherwise determined by the
Committee, if the Participant’s employment in his current position with the
Company terminates for any reason prior to the date set forth in the Incentive
Award Acceptance Agreement (the “Vesting Date”), the Participant shall not be
entitled to receive the Incentive Award.
     3. Committee Discretion. Notwithstanding anything herein to the contrary,
in all cases, the Committee shall have the sole and absolute discretion, taking
into account such factors as the Committee deems appropriate, to determine the
amount of the Award payable to the Participant (not to exceed the maximum award
set forth in the Incentive Award Acceptance Agreement) or to decide that no
payment shall be made.
     4. Payment. If the Committee certifies that the applicable Performance
Measures have been achieved and has determined the amount and approved the
payment of the Award to the Participant, the Participant shall receive, during
the period beginning on January 1 and ending on March 15 (March 31, in the case
of a Participant who is not a United States taxpayer) of the calendar year
immediately following the year in which the Vesting Date occurs, a lump sum cash
payment from the Company in an amount equal to the Award determined by the
Committee, subject to the deduction of taxes and other amounts pursuant to the
Plan, unless the Participant is eligible to and elects to defer a permissible
portion of the Award into The Western Union Company Supplemental Incentive
Savings Plan (“SISP”) by an election made no later than 6 months prior to end of
the performance period. All payments under this Agreement are intended to be
exempt from Section 409A of the Code as “short-term deferrals,” within the
meaning of Treasury regulations promulgated under Section 409A of the Code.
     5. Withholding. All payments under this Agreement are subject to
withholding of any federal, state, local or other income, social insurance,
payroll or other tax-related items which may be required to be withheld or paid
in connection with such award.

 



--------------------------------------------------------------------------------



 



     6. Award Confers No Rights to Continued Employment. In no event shall the
Participant’s eligibility for the Award or its acceptance by the Participant
give or be deemed to give the Participant any right to continued employment by
the Company, or any Subsidiary or Affiliate of the Company.
     7. Nontransferability of Award. The Award and any rights thereunder shall
not be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process.
     8. Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan, the Severance/Change in Control Policy and the Clawback
Policy and shall be interpreted in accordance therewith. The Participant hereby
acknowledges receipt of a copy of the Plan, the Severance/Change in Control
Policy and the Clawback Policy.
     9. Meaning of Certain Terms. As used herein, employment by the Company
shall include employment by a Subsidiary or an Affiliate of the Company.
     10. Administration. The authority to administer and interpret this
Agreement shall be vested in the Committee, and the Committee shall have all the
powers with respect to this Agreement as it has with respect to the Plan. Any
interpretation, determination or other action made or taken by the Committee
regarding the Plan or this Agreement shall be final, binding and conclusive.
     11. Amendment and Termination. The Committee may at any time amend or
terminate the Plan. The Committee may, in its sole discretion, reduce or
eliminate the Award at any time and for any reason.
     12. Special 409A Provisions. Notwithstanding any other provision of this
Agreement to the contrary, if any payment hereunder is subject to section 409A
of the Code and if such payment is to be paid on account of the Participant’s
separation from service (within the meaning of section 409A of the Code), if the
Participant is a specified employee (within the meaning of section 409A(a)(2)(B)
of the Code), and if any such payment otherwise is required to be made prior to
the first day of the seventh month following the Participant’s separation from
service, such payment shall be delayed until the first day of the seventh month
following the Participant’s separation from service. To the extent that any
payments or benefits under this Agreement are subject to section 409A of the
Code and are paid or provided on account of the Participant’s termination of
employment, the determination as to whether the Participant has had a
termination of employment (or separation from service) shall be made in
accordance with section 409A and the guidance issued thereunder.
     13. Governing Law. This Agreement, the Award and all determinations made
and actions taken pursuant hereto and thereto, to the extent not otherwise
governed by the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
the conflicts of laws principles.

2



--------------------------------------------------------------------------------



 



     14. Statute of Limitations. Any action, claim or lawsuit relating to this
Agreement must be filed no more than 6 months after the date of the event that
is the subject of the action, claim or lawsuit. The Participant voluntarily
waives any statute of limitations to the contrary.
     15. Clawback Policy. Notwithstanding any provision of this Agreement to the
contrary, if the Board determines that any Incentive Compensation (as defined in
the Company’s Clawback Policy) received by or paid to the Participant resulted
from any financial result or performance metric that was impacted by the
Participant’s misconduct or fraud and that compensation should be recovered from
the Participant (such amount being recovered, the “Clawbacked Compensation”),
then upon such determination, the Board may recover such Clawbacked Compensation
by (a) cancelling all or any portion of the Award (the “Clawbacked Portion”)
and, in such case, the Participant shall not be entitled to receive the
Clawbacked Portion of the Award and the Clawbacked Portion of the Award shall
automatically and without further action of the Company be cancelled,
(b) requiring the Participant to repay to the Company any portion of the
Clawbacked Portion of the Award the Participant has already received or (c) any
combination of the remedies set forth in clauses (a) or (b). The foregoing
remedies are in addition to and separate from any other relief available to the
Company due to the Participant’s misconduct or fraud. Any determination by the
Board with respect to the foregoing shall be final, conclusive and binding upon
the Participant and all persons claiming through the Participant.

3